Exhibit 10.1 

 

 

 

 

THE DAVEY TREE EXPERT COMPANY

1994 OMNIBUS STOCK PLAN

1.          PURPOSE

The Davey Tree Expert Company 1994 Omnibus Stock Plan (the "Plan") is designed
to foster and promote the long-term growth and performance of the Company by: 
(a) enhancing the Company's ability to attract and retain qualified employees
and Directors and (b) motivating employees and Directors through stock ownership
and performance-based incentives.  To achieve this purpose, this Plan provides
authority for the grant of Stock Options, Director Options, Stock Equivalent
Units, Stock Appreciation Rights, and other stock and performance-based
incentives and the maintenance of an employee stock purchase program.

2.          DEFINITIONS

            (a)  "AFFILIATE" AND "ASSOCIATE" - These terms have the meanings
given to them in Rule 12b-2 under the Exchange Act.

            (b)  "AWARD" - The grant of Stock Options, Director Options,
Restricted Stock, Stock Equivalent Units, Stock Appreciation Rights, Stock
Purchase Rights, Cash Awards, and other stock and performance-based incentives
under this Plan.

            (c)  "AWARD AGREEMENT" - Any agreement between the Company and a
Participant that sets forth terms, conditions, and restrictions applicable to an
Award.

            (d)  "BOARD OF DIRECTORS" - The Board of Directors of the Company.

            (e)  "CASH AWARD" - This term has the meaning given to it in Section
6(b)(vi).

            (f)  "CHANGE IN CONTROL" - A "Change in Control" will be deemed to
occur if at any time after the date of the adoption of this Plan:

            (i)  Any person or group (other than The Davey Tree Expert Company,
any of its subsidiaries, any employee benefit plan or employee stock ownership
plan of The Davey Tree Expert Company, or any Person organized, appointed, or
established by The Davey Tree Expert Company for or pursuant to the terms of any
such plan), alone or together with any of its Affiliates or Associates, becomes
the Beneficial Owner of 20% or more of the Common Shares then outstanding, or
any such person or group commences or publicly announces an intent to commence a
tender offer or exchange offer the consummation of which would result in the
person or group becoming the Beneficial Owner of 20% or more of the Common
Shares then outstanding.  For this purpose, the term "beneficial Owner" has the
meaning given to it in Rule 13d-3 under the Exchange Act.

            (ii)  At any time during a period of 24 consecutive months,
individuals who were Directors at the beginning of the period no longer
constitute a majority of the members of the Board of Directors, unless the
election, or the nomination for election by The Davey Tree Expert Company's
shareholders, of each Director who was not a Director at the beginning of the
period is approved by at least a majority of the Directors who are in office at
the time of the election or nomination and were Directors at the beginning of
the period.

Page 1

--------------------------------------------------------------------------------


            (iii)  A record date is established for determining shareholders
entitled to vote upon (A) a merger or consolidation of the Davey Tree Expert
Company with another corporation in which The Davey Tree Expert Company is not
the surviving or continuing corporation or in which all or part of the
outstanding Common Shares are to be converted into or exchanged for cash,
securities, or other property, (B) a sale or other disposition of all or
substantially all of the assets of The Davey Tree Expert Company, or (C) the
dissolution of The Davey Tree Expert Company.

            (iv)  Any person who proposes to make a "control share acquisition"
of The Davey Tree Expert Company, within the meaning of Section 1701.01(Z) of
the Ohio General Corporation Law, submits or is required to submit an acquiring
person statement to The Davey Tree Expert Company.

            (g)  "CODE" - The Internal Revenue code of 1986, or any law that
supersedes or replaces it, as amended from time to time.

            (h)  "COMMITTEE" - The Compensation Committee of the Board of
Directors, or any other committee of the Board of Directors that the Board of
Directors authorizes to administer this Plan.  The Committee will be constituted
in a manner that satisfies all applicable legal requirements, including
satisfying the disinterested administration standard set forth in Rule 16b-3.

            (i)  "COMMON SHARES" or "SHARES" - Common Shares without par value
of The Davey Tree Expert Company, including authorized and unissued shares and
treasury shares.

            (j)  "COMPANY" - The Davey Tree Expert Company, an Ohio corporation,
and its direct and indirect subsidiaries.

            (k)  "CONTINUING DIRECTOR" - A Director who was a Director prior to
a Change in Control or was recommended or elected to succeed a Continuing
Director by a majority of the Continuing Directors then in office.

            (l)   "DIRECTOR" - A director of The Davey Tree Expert Company.

            (m)  "DIRECTOR OPTION" - A right to purchase Common Shares granted
to a Director pursuant to Section 7.

            (n)  "EXCHANGE ACT" - Securities Exchange Act of 1934, and any law
that supersedes or replaces it, as amended from time to time.

            (o)  "FAIR MARKET VALUE" of Common Shares - The value of the Common
Shares determined by the Committee, or pursuant to rules established by the
Committee on a basis consistent with regulations under the Code; except that,
"Fair Market Value" with respect to Director Options has the meaning set forth
in Section 7(h).

            (p)  "INCENTIVE STOCK OPTION" - A Stock Option that meets the
requirements of Section 422 of the Code.

            (q)  "NON-EMPLOYEE DIRECTOR" - A Director who is not an employee of
the Company.

            (r)  "NOTICE OF AWARD" - Any notice by the Committee to a
Participant that advises the Participant of the grant of an Award or sets forth
terms, conditions, and restrictions

applicable to an Award.

Page 2

--------------------------------------------------------------------------------


            (s)  "PARTICIPANT" - Any person to whom an Award has been granted
under this Plan.

            (t)  "RESTRICTED STOCK" - An Award of Common Shares that are subject
to restrictions or risk of forfeiture.

            (u)  "RULE 16B-3" - Rule 16b-3 under the Exchange Act, or any rule
that supersedes or replaces it, as amended from time to time.

            (v)  "STOCK APPRECIATION RIGHT" - This term has the meaning given to
it in Section 6(b)(ii).

            (w)  "STOCK AWARD" - This term has the meaning given to it in
Section 6(b)(iii).

            (x)  "STOCK EQUIVALENT UNIT" - An Award that is valued by reference
to the value of Common Shares.

            (y)  "STOCK OPTION" - This term has the meaning given to it in
Section 6(b)(iv).

            (z)  "STOCK PURCHASE RIGHT" - This term has the meaning given to it
in Section 6(b)(v).

3.          ELIGIBILITY

All employees of the Company and its Affiliates are eligible for the grant of
Awards (other than Director Options). The selection of the employees to receive
Awards (other than Direction Options) will be within the discretion of the
Committee.  More than one Award may be granted to the same employee.

All Non-Employee Directors are eligible for the grant of Director Options, as
provided in Section 7.  Non-Employee Directors are not, however, eligible for
the grant of any Awards other than Direction Options.

4.          COMMON SHARES AVAILABLE FOR AWARDS; ADJUSTMENT

            (a)  NUMBER OF COMMON SHARES.  The aggregate number of Common Shares
that may be subject to Awards granted under this Plan in any fiscal year of the
Company during the term of this Plan will be equal to the sum of (i) up to five
percent (5.0%) of the number of Common Shares outstanding as of the first day of
that fiscal year plus (ii)  the number of Common Shares that were available for
the grant of Awards, but not granted, under this Plan in previous fiscal years;
provided that, in no event will the number of Common Shares available for the
grant of Awards in any fiscal year exceed eight percent (8.0%) of the Common
Shares outstanding as of the first day of that fiscal year. The Plan will
terminate on the tenth anniversary of its approval.  The maximum number of
Common Shares that may be issued upon exercise of incentive stock options is
400,000.

             The assumption of awards granted by an organization acquired by the
Company, or the grant of Awards under this Plan in substitution for any such
awards, will not reduce the number of Common Shares available in any fiscal year
for the grant of Awards under this Plan.

Page 3

--------------------------------------------------------------------------------


             Common Shares subject to an Award that is forfeited, terminated, or
canceled without having been exercised (other than Common Shares subject to a
Stock Option that is canceled upon the exercise of a related Stock Appreciation
Right) will again be available for grant under this Plan, without reducing the
number of Common Shares available in any fiscal year for grant of Awards under
this Plan, except to the extent that the availability of those Common Shares
would cause this Plan or any Awards granted under this Plan to fail to qualify
for the exemption provided by Rule 16b-3.

            (b)  NO FRACTIONAL SHARES.  No fractional shares will be issued, and
the Committee will determine the manner in which the value of fractional shares
will be treated.

            (c)  ADJUSTMENT.  In the event of any change in the Common Shares by
reason of a merger, consolidation, reorganization, recapitalization, or similar
transaction, or in the event of a stock dividend, stock split, or distribution
to shareholders (other than normal cash dividends), the Committee will adjust
the number and class of shares that may be issued under this Plan, the number
and class of shares subject to outstanding Awards, the exercise price applicable
to outstanding Awards, and the Fair Market Value of the Common Shares and any
other value determinations applicable to outstanding Awards.

5.          ADMINISTRATION

            (a)  COMMITTEE.  This Plan will be administered by the Committee. 
The Committee will, subject to the terms of this Plan, have the authority to: 
(i) select the eligible employees who will receive Awards, (ii) grant Awards
(other than Director Options), (iii)  determine the number and types of Awards
to be granted to employees (iv) determine the terms, conditions, vesting
periods, and restrictions applicable to Awards (other than Director Options),
(v) adopt, alter and repeal administrative rules and practices governing this
Plan, (vi) interpret the terms and provisions of this Plan and any Awards
granted under this Plan, (vii) prescribe the forms of any Notices of Award,
Awards Agreements, or other instruments relating to Awards, and (viii) otherwise
supervise the administration of this Plan.  All decisions by the Committee will
be made with the approval of not less than a majority of its members.

            (b)  DECISIONS FINAL.  All decisions by the Committee will be final
and binding on all persons.

6.          AWARDS

            (a)  GRANT OF AWARDS.  The Committee will determine the type or
types of Awards to be granted to each Participant and will set forth in the
related Notice of Award or Award Agreement the terms, conditions, vesting
periods, and restrictions applicable to each Award.  Awards may be granted
singly or in combination or tandem with other Awards.  Awards may also be
granted in replacement of, or in substitution for, other awards granted by the
Company, whether or not granted under this Plan; without limiting the foregoing,
if a Participant pays all or part of the exercise price or taxes associated with
an Award by the transfer of Common Shares of the surrender of all or part of an
Award (including the Award being exercised), the Committee may, in its
discretion, grant a new Award to replace the Common Shares that were transferred
or the Award that was surrendered.  The Company may assume awards granted by an
organization acquired by the Company or may grant Awards in replacement of, or
in substitution for, any such awards.

            (b)  TYPES OF AWARDS.  Awards may include, but are not limited to,
the following:

            (i)  DIRECTOR OPTION - A right to purchase Common Shares granted to
a Director pursuant to Section 7.

Page 4

--------------------------------------------------------------------------------


            (ii)  STOCK APPRECIATION RIGHT - A right to receive a payment, in
cash or Common Shares, equal to the excess of (A) the Fair Market Value, or
other specified valuation, of a specified number of Common Shares on the date
the right is exercised over (B) the Fair market Value, or other specified
valuation, on the date the right is granted, all as determined by the
Committee.  The right may be conditioned upon the occurrence of certain events,
such as a Change in Control of the Company, or may be unconditional, as
determined by the Committee.           

            (iii)  STOCK AWARD - An Award that is made in Common Shares,
Restricted Stock, or Stock Equivalent Units or that is otherwise based on, or
valued in whole or in part by reference to, the Common Shares.  All or part of
any Stock Award may be subject to conditions, restrictions, and risks of
forfeiture, as and to the extent established by the Committee.  Stock Awards may
be based on the Fair Market Value of the Common Shares, or on other specified
values or methods of valuation, as determined by the Committee.            

            (iv)  STOCK OPTION - A right to purchase a specified number of
Common Shares, during a specified period, and at a specified exercise price, all
as determined by the Committee.  A Stock Option may be an Incentive Stock Option
or a Stock Option that does not qualify as an Inventive Stock Option.  In
addition to the terms, conditions, vesting periods, and restrictions established
by the Committee, Inventive Stock Options must comply with the requirements of
Section 422 of the Code.  The exercise price of a Stock Option that does not
qualify as an Incentive Stock Option may be more or less than the Fair Market
Value of the Common Shares on the date the Stock Option is granted.          

            (v)  STOCK PURCHASE RIGHT - A right to participate in a stock
purchase program, including but not limited to a stock purchase program that
meets the requirements of Section 423 of the Code.

                  Among other requirements, Section 423 currently provides that
(A) only employees of The Davey Tree Expert Company, or of any direct or
indirect subsidiary of The Davey Tree Expert Company designated by the
Committee, may receive Stock Purchase Rights that qualify under Section 423
("Section 423 Rights"), (B) Section 423 Rights may not be granted to any
Participant who, immediately after the Section 423 Rights are granted, owns
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of The Davey Tree Expert Company, (C) Section 423
Rights must be granted to all employees of The Davey tree Expert Company, and of
any direct of indirect subsidiary of The Davey Tree Expert Company designated by
the Committee, except that there may be excluded (1) employees who have been
employed less than two years, (2) employees whose customary employment is 20
hours or less per week, (3) employees whose customary employment is for not more
than five months in any calendar year, and (4) highly compensated employees
(within the meaning of Section 414(q) of the Code), (D) all employees granted
Section 423 Rights must have the same rights and privileges, except that the
number of Common Shares that may be purchased by any employee upon exercise of
Section 423 Rights may bear a uniform relationship to the total compensation, or
the basic or regular rate of compensation, of the employee, (E) the exercise
price of Section 423 Rights may not be less than eighty-five percent (85%) of
the Fair Market Value of the Common Shares at the time Section 423 Rights are
granted; (F) Section 423 Rights cannot be exercised after the expiration of 27
months from the date the Section 423 Rights are granted, and (G) no employee may
be granted Section 423 Rights, under this Plan and any other stock purchase
plans of The Davey Tree Expert Company and its subsidiaries, that permit the
purchase of Common shares with a Fair Market Value of more than $25,000
(determined at the time the Section 423 Rights are granted) in any calendar
year.

            (vi)  CASH AWARD - An Award denominated in cash. All or part of any
cash award may be subject to conditions established by the Committee, including
but not limited to future service with the Company or the achievement of
specific performance objectives.

7.          DIRECTOR OPTIONS

Page 5

--------------------------------------------------------------------------------


            (a)  GRANT OF DIRECTOR OPTIONS.  Each Non-Employee Director in
office immediately following the 1994 Annual Meeting of Shareholders of The
Davey Tree Expert Company will receive a Director Option on that date.  Each
Non-Employee Director who is first elected or appointed as a Director after the
1994 Annual Meeting of Shareholders will receive a Director Option on the date
that he or she is elected or appointed.  Each Director who ceases to be an
employee of the Company during his or her term in office will receive a Director
Option on the date that he or she is first elected as a Director after ceasing
to be an employee.  Each Non-Employee Director who receives a Director Option
under the Plan and continues in office will receive an additional Director
Option each time he or she is re-appointed or re-elected a Director.  No action
by the Committee will be required to effect the grant of these Director Options.

            (b)  NUMBER OF COMMON SHARES SUBJECT TO EACH DIRECTOR OPTION.  Each
Director Option shall give the Director the right to purchase 1,000 Common
Shares.  Notwithstanding the provisions of Section 14, the amount set forth in
this Section 7(b) may not be amended more than once every six months, other than
to-comport with changes in the Code, the Employee Retirement Income Security
Act, as amended, or the rules thereunder.

            (c)  EXERCISE PRICE.  The exercise price per share of each Director
Option will be the latest available semi-annual valuation per share performed
for The Davey Tree Expert Company Employee Stock Ownership Trust, as long as
this valuation continues to be made at least once a year.  If the valuation is
no longer made, the exercise price per share will be the same as the price per
share used by the Company in purchasing Common Shares under Article SIXTH of its
Articles of Incorporation, as amended from time to time.

            (d)  DATE DIRECTOR OPTIONS BECOME EXERCISABLE.  Each Director Option
will become exercisable six months after the date of grant or upon the earlier
occurrence of a Change in Control.

            (e)  EXPIRATION DATE.  Unless terminated earlier pursuant to the
next sentence, each Director Option will terminate, and the right of the holder
to purchase Common Shares upon exercise of the Director Option will expire, at
the Close of business on the sixth anniversary date of the date of grant. Each
Director Option will terminate, and the right of the holder to purchase Common
Shares upon exercise of the Director Option will expire, upon completion of a
transaction of the type identified in Section 2(f)(iii), but only if provision
satisfactory to the Committee is made for the payment to the holder of the
Director Option of the excess of (i) the Fair Market Value of the Common Shares
subject to the Director Option immediately prior to the completion of the
transaction over (ii) the exercise price.

            (f)  NOT INCENTIVE STOCK OPTIONS.  None of the Director Options will
be Incentive Stock Options.

            (g)  CONTINUOUS SERVICE AS A DIRECTOR.  No Director Option may be
exercised unless the Non-Employee Director to whom the Director Option was
granted has continued to be a Non-Employee Director from the time of grant
through the time of exercise, except as provided in this Section 7(g).

            (i)  If the service in office of a Non-Employee Director is
terminated due to the death of the Non-Employee Director, the Non-Employee
Director's estate, executor, administrator, personal representative, or
beneficiary will have the right to exercise the Director Option in the whole or
in part prior to the earlier of (i) 12 months after the date of the holder's
death and (ii) the expiration of the Director Option.

Page 6

--------------------------------------------------------------------------------


            (ii)  If a Non-Employee Director ceases to be a Non- Employee
Director by reason of his employment by the Company, the Director Option granted
to that Non-Employee Director will be treated the same as Stock Options held by
employees and will continue to be exercisable prior to the expiration of the
Director Option, subject to the limitations on exercise following termination of
employment established by the Committee pursuant to Section 11.(iii)If the
service in office of a Non Employee Director is terminated for any reason other
than those set forth in Sections 7(g)(i) and 7(g)(ii), the holder of the
Director Option may exercise the Director Option in whole or in part only with
the consent of the Committee.  In any such event, the consent of the Committee
must be obtained and the Director Option exercised prior to the earlier of (i)
three months after the date of the termination of service in office of a
Non-Employee Director and (ii) the expiration of the Director Option.

8.          DEFERRAL OF PAYMENT

             With the approval of the Committee, the delivery of the Common
Shares, cash, or any combination thereof subject to an Award (other than
Director Options) may be deferred, either in the form of installments or a
single future delivery.  The Committee may also permit selected Participants to
defer the payment of some or all of their Awards, as well as other compensation,
in accordance with procedures established by the Committee to assure that the
recognition of taxable income is deferred under the Code.  Deferred amounts may,
to the extent permitted by the Committee, be credited as cash or Stock
Equivalent Units.  The Committee may also establish rules and procedures for the
crediting of interest on deferred cash payments and dividend equivalents on
Stock Equivalent Units.

9.          PAYMENT OF EXERCISE PRICE

             The exercise price of a Stock Option (other than an Incentive Stock
Option), Director Option, Stock Purchase Right, and any Stock Award for which
the Committee has established an exercise price may be paid in cash, by the
transfer of Common Shares, by the surrender of all or part of an Award
(including the Award being exercised), or by a combination of these methods, as
and to the extent permitted by the Committee.  The exercise price of an
Incentive Stock Option may be paid in cash, by the transfer of Common Shares, or
by a combination of these methods, as and to the extent permitted by the
Committee at the time of grant, but may not be paid by the surrender of all or
part of an Award.  The Committee may prescribe any other method of paying the
exercise price that it determines to be consistent with applicable law and the
purpose of this Plan.

             In the event shares of Restricted Stock are used to pay the
exercise price of a Stock Award, a number of the Common Shares issued upon the
exercise of the Award equal to the number of shares of Restricted Stock used to
pay the exercise price will be subject to the same restrictions as the
Restricted Stock.

10.          TAXES ASSOCIATED WITH AWARD

               Prior to the payment of an Award, the Company may withhold, or
require a Participant to remit to the Company, an amount sufficient to pay any
Federal, state, and local taxes associated with the Award.  The Committee may,
in its discretion and subject to such rules as the Committee may adopt, permit a
Participant to pay any or all taxes associated with the Award (other than an
Incentive Stock Option) in cash, by the transfer of Common Shares, by the
surrender of all or part of an Award (including the Award being exercised), or
by a combination of these methods.  The Committee may permit a Participant to
pay any or all taxes associated with an Incentive Stock Option in cash, by the
transfer of Common Shares, or by a combination of these methods.

11.         TERMINATION OF EMPLOYMENT

Page 7

--------------------------------------------------------------------------------


             If the employment of a Participant terminates for any reason, all
unexercisable, deferred, and unpaid Awards may be exercisable or paid only in
accordance with rules established by the Committee.  These rules may provide, as
the Committee deems appropriate, for the expiration, continuation, or
acceleration of the vesting of all or part of the Awards.

12.         TERMINATION OF AWARDS UNDER CERTAIN CONDITIONS

             The Committee may cancel any unexpired, unpaid, or deferred Awards
at any time if the Participant is not in compliance with all applicable
provisions of this Plan or with any Notice of Award or Award Agreement or if the
Participant, without the prior written consent of the Company, engages in any of
the following activities:

            (i)  Renders services for an organization, or engages in a business,
that is, in the judgment of the Committee, in competition with the Company.

            (ii)  Discloses to anyone outside of the Company, or uses for any
purpose other than the Company's business, any confidential information or
material relating to the Company, whether acquired by the Participant during or
after employment with the Company.       The Committee may, in its discretion
and as a condition to the exercise of an Award, require a Participant to
acknowledge in writing that he or she is in compliance with  all applicable
provisions of this Plan and of any Notice of Award or Award Agreement and has
not engaged in any activities referred to in clauses (i) and (ii) above.

13.         CHANGE IN CONTROL

             In the event of a Change in Control of the Company, unless and to
the extent otherwise determined by the Board of Directors, (i) all Stock
Appreciation Rights, Stock Options, an other Stock Purchase Rights then
outstanding will become fully exercisable as of the date of the Change in
Control, (ii) all restrictions and conditions applicable to Restricted Stock and
other Stock Award will be deemed to have been satisfied as of the date of the
Change in Control, and (iii) all Cash Awards will be deemed to have been fully
earned as of the date of the Change in Control.  Any such determination by the
Board of Directors that is made after the occurrence of a Change in Control will
not be effective unless a majority of the Directors then in office are
Continuing Directors and the determination is approved by a majority of the
Continuing Directors.

14.          AMENDMENT, SUSPENSION, OR TERMINATION OF THIS PLAN; AMENDMENT OF
OUTSTANDING AWARDS

            (a)  Amendment, Suspension, or Termination of this Plan.  The Board
of Directors may amend, suspend, or terminate this Plan at any time. 
Shareholder approval for any such amendment will be required only to the extent
necessary to preserve the exemption provided by Rule 16b-3 for this Plan and
Awards granted under this Plan.

            (b)  AMENDMENT OF OUTSTANDING AWARDS.  The Committee may, in its
discretion, amend the terms of any Award (other than a Director Option),
prospectively or retroactively, but no such amendment may impair the rights of
any Participant without his or her consent.  The Committee may, in whole or in
part, waive any restrictions or conditions applicable to, or accelerate the
vesting of, any Award (other than a Director Option).

15.          AWARDS TO FOREIGN NATIONALS AND EMPLOYEES OUTSIDE OF THE UNITED
STATES

Page 8

--------------------------------------------------------------------------------


               To the extent that the Committee deems appropriate to comply with
foreign law or practice and to further the purpose of the Plan, the Committee
may, without amending this Plan, (i) establish special rules applicable to
Awards granted to Participants who are foreign nationals, are employed outside
the United States, or both, including rules that differ from those set forth in
this Plan, and (ii) grant Awards to such Participants in accordance with those
rules.

16.         NONASSIGNABILITY

               Unless otherwise determined by the Committee (i) no Award granted
under this Plan may be transferred or assigned by the Participant to whom it is
granted other than by will, pursuant to the laws of descent and distribution, or
pursuant to a qualified domestic relations order and (ii) an Award granted under
this Plan may be exercised, during the Participant's lifetime, only by the
Participant or by the Participant's guardian or legal representative; except
that, no Incentive Stock Option and no Section 423 Right may be transferred or
assigned pursuant to a qualified domestic relations order or exercised, during
the Participant's lifetime, by the Participant's guardian or legal
representative.

17.         GOVERNING LAW

               The interpretation, validity, and enforcement of this Plan will,
to the extent not otherwise governed by the Code or the securities laws of the
United States, be governed by the law of the State of Ohio.

18.         RIGHTS OF EMPLOYEES

               Nothing in this Plan will confer upon any Participant the right
to continued employment by the Company or limit in any way the Company's right
to terminate any Participant's employment

at will.

19.         EFFECTIVE AND TERMINATION DATE

            (a)  EFFECTIVE DATE.  This Plan will become effective on the date it
is approved by the holders of a majority of the Common Shares then outstanding.

            (b)  TERMINATION DATE.  This Plan will continue in effect until
terminated by the Board of Directors.

Page 9

--------------------------------------------------------------------------------